Allowability Notice
1. This action is in response to the amendment filed 23 November 2020. 
2. Claims 4, 5, 9, 12, 15, and 17-19 are cancelled. Claims 1-3, 6-8, 10-11, 13-14, 16, and 20 are pending.  Claims 1-3, 6-8, 10, 11, 13, 14, 16, and 20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-3, 6-8, 10-11, 13-14, 16, and 20, are allowed.
5 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101.
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process”, “Mathematical Concepts”, or “Certain Method of Organizing Human Activity” such as a neural network and heuristic patterning matching system analyzing a same set of data objects to generate independent classification designations that are then compared to determine a resultant or optimized classification designation for each data object where the neural network is trained to generate improved classification designations based on training data with an updating feedback system and loop, as claimed by the applicant and argued by the Applicant in Applicant’s Remarks in pages 11-

35 U.S.C. 103
eceiving a plurality of data objects from a plurality of sources, identifying relevant data objects, by comparing the text data, the image data, and the location data to a predefined element that identifies values relevant to a particular group or subject area,  it doesn’t explicitly state the application of neural networks to heuristic matching systems for classification designations. Zhang describes data structures that connects the model validation areas with a unified metric, but doesn’t explicitly state the application of neural networks to heuristic matching systems for classification designations. Hoffberg describes communicating information between agents, and addressing this risk may also improve efficiency of a market-based system based on transaction, but doesn’t explicitly state the application of neural networks to heuristic matching systems for classification designations. 
Other close art of record include Goldsmith (US Publication Number 2014/0188541) describing a situational and global context aware calendar, communications, and/or relationship management, but it doesn’t explicitly state the application of neural networks to heuristic matching systems for classification designations. Orbach (US Publication Number 2017/0019496) describing a navigator system and social network facilitator for a large user plurality and electronic communications, but it doesn’t explicitly state the application of neural networks to heuristic matching systems for classification designations. Thao (Thao, Linh & Maggi, Fabrizio & Montali, Marco & Rinderle-Ma, Stefanie & Aalst, Wil. (2015). Compliance monitoring in business processes: Functionalities, application, and tool-support. Information Systems. 14. 10.1016/j.is.2015.02.007.) describing monitoring the compliance of business processes with relevant regulations, constraints, and rules, but it doesn’t explicitly state the application of neural networks to heuristic matching systems for classification designations.
None of the prior art specifically teaches the application of neural network modeling in the manner as claimed, and although parts are taught be each of the prior art, the combination would be 
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        4/12/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683